DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim interpretation 35 U.S.C. 112(f), have been considered but they are not persuasive.  Applicant argues that “fastening mechanism” is not a generic placeholder coupled with functional language.  However, “fastening” is functional language, and “mechanism” is a generic placeholder with no structural modifier.  “A fastening mechanism connected to the first and second casing” is not a structural modifier for “mechanism”, therefore claim interpretation 35 U.S.C. 112(f), is proper.
Applicant’s arguments with respect to claim rejection 35 U.S.C. 112(b) for claims 1-6 citing indefiniteness of the term “sized”, have been considered but they are not persuasive.  Applicant claims a size but parameters for the sizing is not defined within the claims. Therefore the term “sized” is a relative term and the rejection is proper and maintained.
Applicant’s arguments with respect to prior art rejections, have been considered but they are not persuasive.  Applicant claims that the combination of Faghri and Nelson fail to present prima facie case of obviousness there is no motivation for the combination as replacing the insulating material of Nelson with phase change material of Faghri would cause the thermal insulating jacket to increase heat transfer losses from the tank by transferring heat from the tank into the jacket.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, even the modification of Nelson’s apparatus with phase change material does not render the apparatus incapable of insulating, as phase change material can be used as insulating material.  As phase change materials absorb heat and dissipate it at a later time, conduit, tanks and pipes would retain heat for an extended period of time, thus the principal operation of Nelson is not changed.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, phase change material is known to be used as insulating material, thus there is some teaching, suggestion or motivation for modifying the teachings of the prior art.

Status of Claims
The status of the claims as filed in the reply dated 06/10/2020 are as follows:
Claims 1-5 are pending;
Claims 6-12 are canceled;
Claims 1-5 are  being examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“fastening mechanism” in claim 2 lacks sufficient structure for performing the act of fastening and is therefore interpreted under 112(f).  (“Fastening Mechanism” will be interpreted as a removable device such as clamps or screws; the two clamshell halves may also be permanently affixed together by weld, and its equivalents, as outlined in the applicants’ specification in paragraph 39 line 11-13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 line 10, recites the term "sized".  The term "sized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification gives dimensions for the length and diameter of the heat sink apparatus but fails to give dimensions for the tubular bore which would be “sized” to contain an electric vehicle charging cable, thus the term “sized” is a relative term which renders the claim indefinite.

Remaining claims are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 4972759: previously cited), in view of Faghri (US 4976308: previously cited).
Regarding claim 1, Nelson teaches an apparatus comprising: 
a first casing (Fig. 38, section 271) having an outer wall (Annotated Fig. 38, first casing outer wall), an inner wall (Fig. 36, section 274 is a semi cylindrical shell), a first end wall (Fig. 36, semi-annular lips 272), a second end wall (Fig. 35, semi-annular lips 273), and an inner space (Fig. 37, hollow interior space 282, col 20 line 59-61, defined by assembly of sections 271 and 274), the inner wall comprising a first cable receiving space (Fig. 37, semi-cylindrical surface 283); 
a second casing (Fig. 38, section 280) having an outer wall (Annotated Fig. 38, second casing outer wall), an inner wall (Fig. 38, section 281 is a semi-cylindrical shell), a first end wall (Fig. 35, semi-annular lips 286), a second end wall (Fig. 35, semi-annular lips 287), and an inner space (Fig. 37, hollow interior space 282, col 21 line 46-47 “the hollow interior space 282 and the corresponding hollow interior space created by sections 280 and 281”), the inner wall comprising a second cable receiving space (Fig. 37, semi-cylindrical surface 283, col 21 line 11-14 “sections 280 and 281 these have a configuration in relationship which is virtually identical to that of sections 271 and 274”); 
a hinge mechanism (Fig. 38, living hinge 289) connected to the first casing and to the second casing (col 21 line 35, “the final connection is between section 280 and 274 by means of an integral living hinge along line 289”) enabling the first casing and the second casing to be pivotably closed in a clamshell arrangement such that a facing portion the inner wall of the first casing faces and engages a facing portion of the inner wall of the second casing (Fig. 38, inner wall 274 and 281 are opposite and facing each other when both sections are engaged) and causes the first cable receiving space to oppose the second cable receiving space (Annotated Fig. 38, receiving space) thereby forming a lengthwise tubular bore which is sized to contain and engage an electric vehicle charging cable (col 20 line 62-64, “semi-cylindrical surface 283 is sized to fit the semi-cylindrical size of the pipe, tank, conduit or similar object”); and a material (col 20 line 65, “interior hollow space that is filled with thermal insulation such as fiberglass or other loose fill insulation”) contained within the inner space of the first casing (Annotated Fig. 38, inner space) and the inner space of the second casing (Annotated Fig. 38, inner space).

    PNG
    media_image1.png
    272
    562
    media_image1.png
    Greyscale

Annotated Figure 38
Nelson teaches of an apparatus sized to contain an electric vehicle charging cable (col 20 line 62-64, semi-cylindrical surface 283 is sized to fit the semi-cylindrical size of the pipe, tank, conduit or similar object), filled with material within a hollow space material (col 20 line 65, interior hollow space that is filled with thermal insulation such as fiberglass or other loose fill insulation), but fails to specifically teach a heat sink apparatus, and a phase change material contained within the inner space, the phase change material changeable between a first state and a second state when heat generated by the electric vehicle charging cable exceeds predetermined temperature. 
However, Faghri teaches a heat sink apparatus (col 2 line 12-15, “plurality of heat pipes are inserted into the heat sink tubes of a modified tube an shell heat exchanger”) with phase change material (Fig. 5, Fig. 7, containers 16 of phase-change material 18) contained within the inner space (Annotated Fig. 7, inner space), the phase change material changeable between a first state and a second state (col 1 line 27 “phase change materials have high heat of fusion, which enables the storage of significant amounts of thermal energy in such materials as they change phase from solid to liquid phase”) when heat generated by the electric vehicle charging cable exceeds a predetermined temperature (it is known in the art that the material chosen as the phase change material determines the temperature range at which phase change happens).  It is known to one of ordinary skill in the art that material used determines whether an apparatus would act as a heat dissipater or a heat insulator.

    PNG
    media_image2.png
    342
    529
    media_image2.png
    Greyscale

Annotated Figure 7
Therefore, in view of Faghri’s teachings, it would have been obvious to one of ordinary skill in the art before the time the invention was filed, to house phase change material within the inner space of the apparatus sized to contain a conduit of Nelson’s inner space (Annotated Fig. 38, inner space), in order to better regulate the temperature of the conduit passing through the apparatus from both high and low temperatures.  Additionally phase-change material uses latent heat dissipation methods and would require no further inputs in order to operate and dissipate heat, making it suitable for portable use.  
Regarding claim 2, Nelson further teaches an apparatus further comprising a fastening mechanism connected to the first casing and the second casing (Col 21 line 53-55, “Fasteners such as clasps or tape or straps may be used to secure the hinged sections into the final tube shape of FIG. 38”) for maintaining the first casing and the second casing in a close position about the electric cable (Fig. 38, col 21 line 53-55, “Fasteners such as clasps or tape or straps may be used to secure the hinged sections into the final tube shape of FIG. 38”). 
Regarding claim 3, Nelson further teaches wherein the inner wall (Fig. 36, section 274 is a semi cylindrical shell) of the first casing and the inner wall (Fig. 38, section 281 is a semi-cylindrical shell) of the second casing are constructed of material, but fails to specifically teach that the inner wall of the first casing and the inner wall of the second casing are constructed of a thermally conductive material.
However, Faghri teaches that the inner tube (Fig. 3, inner tube 12) are constructed of thermally conductive material (col 3 line 58, “tube 12 is comprised of a metal material”).  
Therefore, in view of Faghri’s teachings, it would have been obvious to one of ordinary skill in the art before the time the invention was filed, modify Nelson’s inner wall of the first casing and inner wall of the second casing to with a thermally conductive material in order to facilitate the transfer of heat from the conduit to the phase change media.
Regarding claim 4, Nelson further teaches material (col 20 line 65, “interior hollow space that is filled with thermal insulation such as fiberglass or other loose fill insulation”) contained within the inner space of the first casing (Fig. 37, hollow interior space 282) and within the inner space of the second casing (Fig. 37, hollow interior space 282, col 21 line 46-47 “the hollow interior space 282 and the corresponding hollow interior space created by sections 280 and 281”), but fails to specifically teach a support material which contains phase change material contained within the inner space of the first casing and within the inner space of the second casing.
However, Faghri teaches support material (Annotated Fig. 7, containers 16, thermally conductive material 20, Fig. 5 phase change material 18) which contains phase change material (Fig. 5, containers 16 phase change material 18) within the inner space (Annotated Fig. 7, inner space).  
Therefore, in view of Faghri’s teachings, it would have been obvious to one of ordinary skill in the art before the time the invention was filed, to modify Nelson’s casing to comprise a support material which contains the phase change material contained within the inner space of the first casing and the inner space of the second casing, in order to facilitate the conducting of thermal energy into the phase change material from the surface of the inner walls.
Regarding claim 5, Nelson as modified above fails to teach a plurality of heat pipes embedded in phase change material, wherein the plurality of heat pipes embedded in the phase change material extend outwardly from the outer wall of the first casing and from the outer wall of the second casing.
However, Faghri teaches a plurality of heat pipes (Fig. 7, heat pipe 22) embedded in phase change material (Fig. 7, containers 16, thermally conductive material 20, Fig. 5 phase change material 18), wherein the plurality of heat pipes embedded in the phase change material extend outwardly from the outer wall of a casing (Fig. 7, outer shell 8, heat pipes 22 extend outwardly from the casing).
Therefore, in view of Faghri’s teachings, it would have been obvious to one of ordinary skill in the art before the time the invention was filed, to modify Nelson as modified above to include a plurality of heat pipes embedded in the phase change material, wherein the plurality of heat pipes embedded in the phase change material extend outwardly from the outer wall of a casing in order to facilitate heat transfer by decreasing overall thermal resistance, and by exposing the condensing side of the heat pipe to lower temperatures than that of phase change material the heat pipes are embedded in, enhancing the overall thermal performance (col 5 line 62 – col 6 line 4).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763